 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF CALIFORNIA
 9
10    Jerry Kraus,
                                                Case No. 2:19-CV-00220-WBS-AC
11           Plaintiff,
      v.                                        ORDER
12
13    Ding Chuan Chen; and Does 1-10,
             Defendants.
14
15
16
            Having read Plaintiff’s Application for Publication of Summons and the
17
     supporting documentation filed therewith, and finding good cause therefore,
18
19
            IT IS ORDERED that the service of the summons in this action is made
20
     by publication of summons pursuant to Code of Civil Procedure, section
21
     415.50, upon Defendant Ding Chuan Chen in Vallejo Times – Herald , a
22
     newspaper of general circulation published at 401 Davis Street, Site F,
23
     Vacaville, CA 95688 and that said publication be made at least once a week
24
     for four successive weeks.
25
26
            IT IS FURTHER ORDERED that a copy of the said summons and of said
27
     complaint in this action be deposited in the United States Post Office,
28




                                           1
     Order - Application to Serve                    2:19-CV-00220-WBS-AC
     by Publication
 1   postage prepaid, directed to said defendant, if his address is ascertained
 2   before expiration of the time prescribed for the publication of this summons.
 3
 4   Dated: December 27, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           2
     Order - Application to Serve                     2:19-CV-00220-WBS-AC
     by Publication
